Name: Commission Regulation (EEC) No 2705/76 of 8 November 1976 amending Regulation (EEC) No 55/72 laying down conditions for inviting tenders for the disposal of fruit and vegetables withdrawn from the market
 Type: Regulation
 Subject Matter: trade policy;  plant product;  civil law
 Date Published: nan

 9 . 11 . 76 Official Journal of the European Communities No L 307/7 COMMISSION REGULATION (EEC) No 2705/76 of 8 November 1976 amending Regulation (EEC) No 55/72 laying down conditions for inviting tenders for the disposal of fruit and vegetables withdrawn from the market HAS ADOPTED THIS REGULATION : Article 1 Article 1 1 of Regulation (EEC) No 55/72 shall be replaced by the following : 'The deposit provided for in Article 7 shall be released for a quantity delivered in respect of which the purchaser furnishes the appointed agency of the Member State concerned with : (a) proof that the price quoted in the invitation to tender has been paid ; (b) the proof referred to in Article 12 of Regula ­ tion (EEC) No 1687/76 . At the end of the period of validity of the invita ­ tion to tender, the abovementioned agency shall release the deposit for a quantity in respect of which the tender could not be met because of lack and products .'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 795/76 (2), and in particular Article 21 (4) thereof, Whereas Commission Regulation (EEC) No 1687/76 of 30 June 1976 laying down common detailed rules for verifying the use and/or destination of products from intervention (3 ), as amended by Regulation (EEC) No 2054/76 (4), repeals certain provisions of Commis ­ sion Regulation (EEC) No 55/72 of 10 January 1972 laying down conditions for inviting tenders for the disposal of fruit and vegetables withdrawn from the market (5 ), as last amended by Regulation (EEC) No 2846/72 (6) ; Whereas other provisions of Regulation (EEC) No 55/72 should be adapted to the common detailed rules ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 November 1976 . For the Commission P.J. LARDINOIS Member of the Commission ¢) OJ No L 118 , 20 . 5 . 1972, p . 1 . 2 ) OJ No L 93, 8 . 4 . 1976, p . 6 . J ) OJ No L 190 , 14 . 7 . 1976, p . 1 . &lt;) OJ No L 228 , 20 . 8 . 1976, p . 17 . ?) OJ No L 9, 12 . 1 . 1972, p . 1 . o) OJ No L 299, 31 . 12 . 1972, p . 1 .